                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


CARL D. LUSK,

             Plaintiff,

      v.                                              Case No. 19-CV-616

MILES S. ARNE, et al.,

             Defendants.


                                       ORDER


      Plaintiff Carl Lusk, who is incarcerated at Green Bay Correctional Institution

and representing himself, is proceeding on claims for deliberate indifference under §

1983. The Prison Litigation Reform Act (PLRA) applies to this case because Lusk was

incarcerated when he filed his complaint. Under the PLRA, “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison or other correctional facility

until such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997e(a). On October 13, 2020, the defendants filed a motion for partial summary

judgment on the ground that Lusk failed to exhaust the available administrative

remedies on some of his claims before he initiated this lawsuit.1 (ECF No. 57.) The

motion is fully briefed and ready for resolution.



1
 At the time the defendants moved for summary judgment Joshua Howard was a
plaintiff in this action. Howard subsequently filed a motion to voluntarily dismiss his


       Case 2:19-cv-00616-WED Filed 06/17/21 Page 1 of 10 Document 97
1. Factual Background

      Lusk is proceeding on deliberate indifference claims under the Eighth

Amendment based on: (1) the confiscation of his asthma inhaler when he was

transferred to the restricted housing unit (RHU) on July 10, 2018, as well as the

alleged refusal of Officers Zakary Korpita, Miles Arne, and Caitlin Seekins to provide

the inhaler when the heat triggered his asthma on July 11, 2018; (2) Officer Chad

Cooke leaving Lusk laying on the floor when he passed out and hit his head on July

11, 2018; (3) Health Services Manager Jean Lutsey refusing to ensure Lusk received

his inhaler; (4) Nurse Mary Alsteen putting Lusk on the non-urgent wait list and not

seeing him until July 16, 2018; and (5) Officer Preston Staszak telling Lusk to drink

water and lay down after Lusk informed Staszak he had received the wrong

medication on July 24, 2018. (ECF No. 59 at ¶ 2 (citing ECF No. 14 at 6-8).)

       According to the defendants, Lusk did not file any inmate complaints about

Korpita, Arne, or Seekins ignoring his request for an inhaler on July 11, 2018. (ECF

No. 59 at ¶¶ 4-5.) Lusk disputes the defendants’ assertion. (ECF No. 93 at ¶4.) He

points to inmate complaint GBCI-2018-15100, which he filed on July 13, 2018. In that

inmate complaint, he stated that it was hard for him to breathe because he had not

been given his inhaler. (Id.; ECF No. 92 at ¶¶ 7-8; ECF No. 60-3 at 10-11.) He further

asserted that it was hot and that he had pushed his medical call button multiple




claims against the defendants, which the court granted. (ECF No. 89.) Accordingly,
the Court will not address those portions of the defendants’ motion directed at
Howard’s claims.
                                          2



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 2 of 10 Document 97
times during the second and third shifts. He explained that he became dizzy and

passed out and that, while he remembers someone trying to check on him, he was

unable to respond. He complained that he had been asking for his inhaler since the

first shift, and if it had not taken so long he would not have passed out and hit his

head. (Id.)

      The defendants next assert that Lusk did not file an inmate complaint about

Cooke failing to get help for him after finding him on the floor of his cell on July 11,

2018. (ECF No. 59 at ¶ 6.) Lusk also disputes this assertion, noting that in the same

inmate complaint (GBCI-2018-15100) he referenced an unknown officer coming to his

cell to check on him. (ECF No. 93 at ¶ 6.) Lusk highlights that, in a different case,

Cooke acknowledged in responses to Lusk’s discovery requests that, on July 11, 2018,

he had observed Lusk laying on his cell floor. (Id.)

      Finally, the defendants assert that Lusk did not file an inmate complaint about

Staszak allegedly telling Lusk on July 24, 2018 to lay down and drink water in

response to Lusk’s assertion that he had accidentally taken another inmate’s

medication. (ECF No. 59 at ¶ 7.) Lusk also disputes this assertion. He explains that

in inmate complaint GBCI-2018-16007 he wrote, “I called the MCB (medical call

button) and talked to a staff who[se] name started with a “S” or “C” and I explained

to the C.O. I believe I had taken the wrong meds and don’t feel well.” (ECF No. 94 at

¶4.) Neither party provided a copy of inmate complaint GBCI-2018-16007. Lusk’s

inmate complaint history report summarizes the issue of that inmate complaint being

that an officer “gave him the wrong meds.” (ECF No. 60-2 at 2.)

                                           3



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 3 of 10 Document 97
2. Legal Standard

      Summary judgment is appropriate when the moving party shows that there is

no genuine dispute as to any material fact and that the movant is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a). In deciding a motion for summary judgment,

the Court must view the evidence and draw all reasonable inferences in the light most

favorable to the non-moving party. Johnson v. Advocate Health & Hosps. Corp., 892

F.3d 887, 893 (7th Cir. 2018) (citing Parker v. Four Seasons Hotels, Ltd., 845 F.3d

807, 812 (7th Cir. 2017)). In response to a properly supported motion for summary

judgment, the party opposing the motion must “submit evidentiary materials that set

forth specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil

Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). “The nonmoving party must

do more than simply show that there is some metaphysical doubt as to the material

facts.” Id. Summary judgment is properly entered against a party “who fails to make

a showing to establish the existence of an element essential to the party’s case, and

on which that party will bear the burden of proof at trial.” Austin v. Walgreen Co.,

885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986)).

3. Analysis

      It has long been held that the exhaustion of administrative remedies must be

done “properly” because “no adjudicative system can function effectively without

imposing some orderly structure on the course of its proceedings.” Woodford v. Ngo,

548 U.S. 81, 90-91 (2006). To properly exhaust administrative remedies, prisoners

                                            4



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 4 of 10 Document 97
must file their inmate complaints and appeals in the place, at the time, and in the

manner that the institution’s administrative rules require. Pozo v. McCaughtry, 286

F.3d 1022, 1025 (7th Cir. 2002).

      With regard to Lusk’s claims against Korpita, Arne, Seekins, and Cooke, the

parties do not dispute that Lusk pursued inmate complaint GBCI-2018-15100

through all levels of the inmate complaint system. The exhaustion dispute centers on

whether that inmate complaint “clearly identif[ied] the issue[s]” that form the basis

of Lusk’s claims against those defendants. See Wis. Admin. Code DOC § 310.09 (2002)

(amended 2018). The defendants contend that GBCI-2018-15100 did not allege “that

Officers Korpita, Arne, or Seekins ignored his requests for an inhaler on or about July

11, 2018.” (ECF No. 58 at 4.)

      Even if the defendants are correct that Lusk did not identify by name the

officers who denied him his inhaler, his failure to do so would not compel a finding

that he failed to exhaust his claim against them. The Court of Appeals for the Seventh

Circuit recently acknowledged that “[t]he regulation specifying that a prisoner must

‘clearly identify the issue’ in an inmate complaint is not . . . specific about what it

takes to satisfy th[at] requirement.” Schillinger v. Kiley, 954 F.3d 990, 995 (7th Cir.

2020). In circumstances where a regulation provides little guidance about the

required contents of an inmate complaint, the Seventh Circuit has “held that an

inmate’s complaint will suffice for exhaustion purposes if it provides notice to the

prison of ‘the nature of the wrong for which redress is sought.’” Id. Notice is sufficient

because “the purposes of exhaustion” are to “protect[] the prison’s administrative

                                            5



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 5 of 10 Document 97
authority by giving it an opportunity to correct its own mistakes before suit is filed

against it in federal court.” Id.

      Lusk identified the issue in GBCI-2018-15100 as, “Not being give[n] medical

inhalers, hard to breathe.” (ECF No. 60-3 at 10.) In the detail section he explained

that unidentified officers were not responding to him pushing his medical call button

and that he had been asking for his inhaler since first shift to no avail. (Id.; ECF No.

92 at ¶8.) Although Lusk did not know the names of the officers who refused his

requests for his inhaler, the regulations do not require that an inmate complaint

contain those details, so Lusk’s failure to include them does not establish that he

failed to exhaust his administrative remedies. King v. McCarty, 781 F.3d 889, 896

(7th Cir. 2015) (“Prisoners are required to exhaust grievance procedures they have

been told about, but not procedures they have not been told about.”). The regulations

require only that an inmate clearly identify the issue, which Lusk did when he wrote

that he had been denied his inhaler. Accordingly, the Court concludes that Lusk

provided adequate notice to the institution of his claim. He, therefore, exhausted his

administrative remedies for his claim that Korpita, Arne, and Seekins were

deliberately indifferent to his medical needs when they refused his requests for his

inhaler. The court will deny the defendants’ motion as to this claim.

      The Court reaches a different conclusion with regard to Lusk’s claim that

Cooke failed to get medical attention for him after he passed out. As noted, Lusk

identified the “ONE” issue in GBCI-2018-15100 as him being denied his inhaler.

(ECF No.60-3.) Lusk does not assert that Cooke refused to give him his inhaler or

                                           6



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 6 of 10 Document 97
that Cooke even knew Lusk needed his inhaler (Lusk asserts he was unable to

respond to Cooke). Instead, he alleges that Cooke failed to get him medical care after

Lusk passed out as a result of not having his inhaler. Lusk’s claim that he was denied

medical care after passing out is separate from his claim that he was denied his

inhalers. The regulations are clear that inmate complaints may raise only one issue

at a time, and Lusk identified the one issue he wanted the institution complaint

examiner to review. If he wanted additional issues reviewed, he needed to file a

separate inmate complaint. The Court concludes that Lusk did not exhaust the

administrative remedies on his claim that Cooke was deliberately indifferent to his

needs for medical care, and therefore will dismiss that claim without prejudice.

      Finally, the Court concludes that the defendants have not carried their burden

of proving that Lusk failed to exhaust the administrative remedies in connection with

his claim that, on July 24, 2018, Staszak instructed Lusk to lay down and drink water

after Lusk told him that he had accidentally taken another inmate’s medication. The

defendants submitted a declaration from Emily Davidson, a corrections complaint

examiner, in which she states that Lusk did not submit any inmate complaints about

Staszak’s actions. (ECF No. 60 at ¶12.) Lusk rebutted her assertion with his own

declaration, which notes that on July 24, 2018, he submitted inmate complaint GBCI-

2018-16007, in which he described suffering a seizure after being given the wrong

medication. (ECF No. 92 at ¶9; ECF No. 94 at ¶4.) In the inmate complaint Lusk

further stated, “he pressed his medical call button and talked to a staff whose name



                                          7



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 7 of 10 Document 97
started with ‘S’ and [he] explained to the C.O. that [he] believe[d] [he] had taken the

wrong meds and d[id]n’t feel well.” (Id.) (internal punctuation marks omitted).

      The defendants did not directly address Lusk’s assertions about the filing and

content of inmate complaint GBCI-2018-16007. Instead, they argue that Lusk

provides no admissible evidence to support his assertions. The defendants do not

explain why Lusk’s assertions in his declaration that inmate complaint GBCI-2018-

16007 adequately raised the issue are insufficient to rebut the assertions in

Davidson’s declaration that Lusk did not raise the issue.

      Further, rather than providing inmate complaint GBCI-2018-16007 for the

court’s review, the defendants rely on Lusk’s inmate complaint history report, which

summarizes the issue in inmate complaint GBCI-2018-16007 as being that an officer

had given Lusk the wrong medication. (ECF No. 60-2 at 2.) But the defendants bear

the burden of proving that Lusk failed to exhaust his administrative remedies, and

therefore the court must draw all reasonable inferences in Lusk’s favor. Banks v.

Patton, 743 F. App’x 690, 695 (7th Cir.). The defendants ask the court to infer, based

only on a nine-word summary of the issue, that inmate complaint GBCI-2018-16007

did not put the institution on notice of Lusk’s claim against Staszak. But, given Lusk’s

assertions regarding the content of that inmate complaint, such an inference against

Lusk is not supported by the factual record.

      Still, the Court will dismiss Staszak from this case. Under Federal Rule of Civil

Procedure 20, multiple defendants “may be joined in one action” if the right to relief

asserted against them arises “out of the same transaction, occurrence, or series of

                                           8



       Case 2:19-cv-00616-WED Filed 06/17/21 Page 8 of 10 Document 97
transactions or occurrences; and any question of law or fact common to all the

defendants will arise in the action.” Under Rule 21, when there is a misjoinder of

parties, “the court may at any time, on just terms add or drop a party.”

        Lusk’s claims against all defendants except Staszak arise out of the alleged

denial of his inhaler after he was transferred to the restricted housing unit on July

10, 2018. Lusk’s claim against Staszak arises out of Lusk receiving another inmate’s

medication more than a week after the inhaler issue had been resolved. Given that

the factual basis giving rise to Lusk’s claim against Staszak is distinct from the

factual basis giving rise to his claims against the remaining defendants, Lusk must

pursue his claim against Staszak in a separate case. See George v. Smith, 501 F.3d

605, 607 (7th Cir. 2007) (“Unrelated claims against different defendants belong in

different suits . . . .”).

        IT IS THEREFORE ORDERED that the defendants’ motion for partial

summary judgment on the ground that Lusk failed to exhaust the available

administrative remedies as to some of his claims (ECF No. 57) is GRANTED in part

and DENIED in part. Lusk’s claim against Cooke is DISMISSED without prejudice

based on Lusk’s failure to exhaust his administrative remedies on that claim. The

motion is denied as to Lusk’s claims against Korpita, Arne, Seekins, and Staszak.

        IT IS FURTHER ORDERED that Staszak is DISMISSED without prejudice

pursuant to Fed. R. Civ. P. 21 because he is not properly joined in this action under

Fed. R. Civ. P. 20.



                                          9



         Case 2:19-cv-00616-WED Filed 06/17/21 Page 9 of 10 Document 97
Dated in Milwaukee, Wisconsin this 17th day of June, 2021.

                                      BY THE COURT




                                      WILLIAM E. DUFFIN
                                      United States Magistrate Judge




                                 10



Case 2:19-cv-00616-WED Filed 06/17/21 Page 10 of 10 Document 97
